Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C At a Special Meeting of the security holders of John Hancock Trust (the Trust) held October 14, 2008, shareholders of each of four series or funds of JHT - the Managed Trust, Emerging Growth Trust, Small Cap Trust and U.S. Core Trust (each, an "Acquired Fund"), were asked to consider and approve a proposed Agreement and Plan of Reorganization (the "Plan") providing for the combination of the Acquired Fund into the corresponding JHT fund listed below: Aquired Funds Corresponding Aquiring Funds Managed Trust Lifestyle Balanced Trust Emerging Growth Trust Small Cap Growth Trust Small Cap Trust Small Cap Growth Trust U.S.Core Trust Fundamental Value Trust To approve an Agreement and Plan of Reorganization providing for the combination of the Managed Trust into the Lifestyle Balanced Trust. For 87,638,618.071 Against 3,977,620.271 Abstain 9,443,577.658 To approve an Agreement and Plan of Reorganization providing for the combination of the Emerging Growth Trust into the Small Cap Growth Trust. For 1,744,624.213 Against 193,291.129 Abstain 64,513.658 To approve an Agreement and Plan of Reorganization providing for the combination of the Small Cap Trust into the Small Cap Growth Trust. For 7,956,091.994 Against 0 Abstain 72,811.006 1 To approve an Agreement and Plan of Reorganization providing for the combination of the U.S. Core Trust into the Fundamental Value Trust. For 31,586,685.065 Against 877,568.523 Abstain 2,519,701.412 - 2 -
